Memorandum Opinion filed July 31, 2014, Withdrawn, Appeal Reinstated,
and Order filed August 1, 2014




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00407-CV
                                   ____________

   SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant

                                         V.

                            JOSE SEGOVIA, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-06117

                                      ORDER

      On July 31, 2014, this court issued an opinion dismissing this appeal
because appellant failed to make arrangements to pay for the clerk’s record. On
July 31, 2014, the clerk’s record was filed.

      This court’s opinion filed July 31, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED. The
reporter’s record is due August 11, 2014.

                                                  PER CURIAM